DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 13, 15-17, 21 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 4, claim 4 recites, “preferably lies in a plane…” in line 2 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, this language will be interpreted as outside of the scope of the claim.

Re claim 13, claim 13 recites, “the panels” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the first and second glass panels” and will be interpreted as such.  
Re claim 16, claim 16 recites, “the panels” in line 2 and line 3.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the first and second glass panels” and will be interpreted as such.  
and second glass panels” and will be interpreted as such.  
Re claim 17, claim 17 recites, “the panels” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears this language refers to “the first and second glass panels” and will be interpreted as such.  
Re claim 21, claim 21 recites, “preferably lies in a plane…” in line 2 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of this examination, this language will be interpreted as outside of the scope of the claim.
Re claim 25, claim 25 recites, “a spacer element” in the last clause.  A spacer element is previously introduced and thus, it is unclear if this spacer element is the same or different than that already introduced.  It appears this language refers to “the spacer element” and will be interpreted as such.  
Claim(s) 15 is/are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-6, 17-19, 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999).
Re claim 1, McCready discloses a frame assembly (Fig. 3 400) comprising: 
first and second glass panels (410, 414, Page 10)  substantially parallel to each other (Fig. 3); 
an intermediate panel (412) positioned between the first and second glass panels (410, 414); and 
a spacer element (420) positioned between the first and second glass panels (410, 414) and adapted to receive the intermediate panel (412), wherein a first portion (left half of 420) of the spacer element (420) is positioned between the intermediate panel (412) and an inner surface (right surface of 410) of the first glass panel (410) and wherein a second portion (right half of 420) of the spacer element (420) is positioned between the intermediate panel (412) and an inner surface (left surface of 414) the second glass panel (414), 

wherein the recess (456) is larger than (Fig. 3) the intermediate panel (412) in at least one dimension (width) by a tolerance value (Fig. 3) to accommodate thermal expansion (any expansion thereof) of the intermediate panel (412),
but fails to disclose the intermediate panel as a ballistic panel comprising polymeric material.  
However, Smith discloses the intermediate panel (5) as a ballistic panel (Col 3 lines 52-56) comprising polymeric material (Col 2 lines 63-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready with the intermediate panel as a ballistic panel comprising polymeric material of Smith in order to increase shatter resistance (Col 1 lines 10-13).
Re claim 2, McCready as modified the frame assembly of claim 1, wherein the spacer element (420) comprises a hollow (Fig. 3) polymeric (Page 19, 2nd to last paragraph) extruded element (Page 14 4th paragraph).
Re claim 5, McCready as modified the frame assembly of claim 1, but fails to disclose wherein the tolerance value is greater than or equal to 3 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready wherein the tolerance value is greater than or equal to 3 mm in order to provide sufficient spacing for a gas permeable cushioning material (as described on In re Rose, 105 USPQ 237 (CCPA 1955). 
Re claim 6, McCready as modified the frame assembly of claim 1, wherein an outer cross-sectional shape (of 420) of the spacer element (420) is substantially U-shaped (via 456).
Re claim 17, McCready as modified the frame assembly of claim 1, wherein the frame assembly (Fig. 3) is a window (Page 12 last paragraph) or door frame assembly and the panels (410, 414) are at least semi-transparent (as they are glass, see above).
Re claim 18, McCready discloses a spacer element (420) for a frame assembly (Fig. 3 400) comprising first and second glass panels (410, 414, Page 10) substantially parallel to each other (Fig. 3) and further comprising an intermediate panel (412) positioned between the first and second glass panels (410, 414), 
the spacer element (420) being adapted to be positioned between the first and second glass panels (410, 414) and adapted to receive the intermediate panel (412), wherein a first portion (left half of 420) of the spacer element (420) is positioned between the intermediate panel (412) and an inner surface (right surface of 410) of the first glass panel (410) and wherein a second portion (right half of 420) of the spacer element (420) is positioned between the intermediate panel (412) and an inner surface (left surface of 414) the second glass panel (414), 
wherein the spacer element (420) comprises a recess (456) adapted to receive the intermediate panel (412) therein (Fig. 3), the recess (456) is larger than (Fig. 3) the intermediate panel (412) in at least one dimension (width) by a tolerance value (Fig. 3) 
but fails to disclose the intermediate panel as a ballistic panel comprising polymeric material.  
However, Smith discloses the intermediate panel (5) as a ballistic panel (Col 3 lines 52-56) comprising polymeric material (Col 2 lines 63-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer element of McCready with the intermediate panel as a ballistic panel comprising polymeric material of Smith in order to increase shatter resistance (Col 1 lines 10-13).
Re claim 19, McCready as modified the spacer element of claim 18, wherein the spacer element (420) comprises a hollow (Fig. 3) polymeric (Page 19, 2nd to last paragraph) extruded element (Page 14 4th paragraph).
Re claim 22, McCready as modified the spacer element of claim 18, but fails to disclose wherein the tolerance value is greater than or equal to 3 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer element of McCready wherein the tolerance value is greater than or equal to 3 mm in order to provide sufficient spacing for a gas permeable cushioning material (as described on Page 6).  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose
Re claim 23, McCready as modified the spacer element of claim 18, wherein an outer cross-sectional shape (of 420) of the spacer element (420) is substantially U-shaped (via 456).
Re claim 24, McCready as modified the spacer element of claim 18, wherein the recess (456) comprises one or more projections (652) adapted to contact a surface (surface of 612) of an intermediate ballistic panel (612, 412) received within the recess (456).
Re claim 25, McCready discloses a method of constructing (Page 1 1st paragraph) a frame assembly (Fig. 3 400) having plural panels (410, 412, 414), comprising: 
arranging (Fig. 3) first and second glass panels (410, 414, Page 10)  substantially parallel to each other (Fig. 3); 
positioning (Fig. 3) an intermediate panel (412) positioned between the first and second glass panels (410, 414);  
receiving (Fig. 3) the intermediate panel (412) in a recess (456) of the spacer element (420), the recess (456) being larger than (Fig. 3) the intermediate panel (412) in at least one dimension (width) by a tolerance value (Fig. 3) to accommodate thermal expansion (any expansion thereof) of the intermediate panel (412);
positioning (Fig. 3) a spacer element (420) between the first and second glass panels (410, 414) such that a first portion (left half of 420) of the spacer element (420) is positioned between the intermediate panel (412) and an inner surface (right surface of 410) of the first glass panel (410) and such that a second portion (right half of 420) of 
but fails to disclose the intermediate panel as a ballistic panel comprising polymeric material.  
However, Smith discloses the intermediate panel (5) as a ballistic panel (Col 3 lines 52-56) comprising polymeric material (Col 2 lines 63-65).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of McCready with the intermediate panel as a ballistic panel comprising polymeric material of Smith in order to increase shatter resistance (Col 1 lines 10-13).

Claim(s) 3-4, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999) and Weinryb et al (“Weinryb”) (US 2019/0048652).
Re claim 3, McCready as modified the frame assembly of claim 2, wherein the spacer element (420) comprises first and second passages (at 416 and 422) extending longitudinally therethrough (Fig. 3) but fails to disclose separated by a dividing element.
However, Weinryb discloses separated by a dividing element (Fig. 2, the walls dividing 130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready with the passages separated by a dividing element as disclosed by Weinryb in order to increase strength and rigidity of the spacer element. 
Re claim 4 in view of the rejection under 35 USC 112 above, McCready as modified the frame assembly of claim 3, Weinryb discloses wherein the dividing element (Fig. 2, the walls dividing 130) is substantially planar (Fig. 2) and preferably lies in a plane extending through the first and second glass panels (in view of the rejection under 35 USC 112 above).
Re claim 20, McCready as modified the spacer element of claim 18, wherein the spacer element (420) comprises first and second passages (at 416 and 422) extending longitudinally therethrough (Fig. 3) but fails to disclose separated by a dividing element.
However, Weinryb discloses separated by a dividing element (Fig. 2, the walls dividing 130).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacer element of McCready with the passages separated by a dividing element as disclosed by Weinryb in order to increase strength and rigidity of the spacer element. 
Re claim 21 in view of the rejection under 35 USC 112 above, McCready as modified the spacer element of claim 20, Weinryb discloses wherein the dividing element (Fig. 2, the walls dividing 130) is substantially planar (Fig. 2) and preferably lies in a plane extending through the first and second glass panels (in view of the rejection under 35 USC 112 above).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999) and Clarahan (US 2016/0168902).
Re claim 7, McCready as modified the frame assembly of claim 1, but fails to disclose wherein the spacer element is fitted to at least one of the first and second glass panels using double-side tape.
However, Clarahan discloses wherein the spacer element (22) is fitted to at least one of the first and second glass panels (24) using double-side tape (50, [0137]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready wherein the spacer element is fitted to at least one of the first and second glass panels using double-side tape as disclosed by Clarahan in order to increase bond strength between the spacer element and glass panel ([0137]).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999) and Bruce et al (“Bruce”) (US 2014/0290156).
Re claim 8, McCready as modified the frame assembly of claim 1, but fails to disclose further comprising: an intermediate glass panel positioned between the intermediate ballistic panel and the first glass panel and being substantially parallel to the first glass panel; and a second spacer element positioned between the first glass panel and the intermediate glass panel.
However, Bruce discloses further comprising: an intermediate glass panel (Fig. 5 531, [0047]) positioned between the intermediate ballistic panel (532, see above) and the first glass panel (510) and being substantially parallel to (Fig. 5) the first glass panel 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready further comprising: an intermediate glass panel positioned between the intermediate ballistic panel and the first glass panel and being substantially parallel to the first glass panel; and a second spacer element positioned between the first glass panel and the intermediate glass panel as disclosed by Bruce in order to provide less heat transfer ([0047]).
Re claim 9, McCready as modified the frame assembly of claim 8, wherein the second spacer element (Bruce: 515, McCready: 420) comprises a hollow (Fig. 3) polymeric (Page 19, 2nd to last paragraph) extruded element (Page 14 4th paragraph), and optionally wherein the second spacer element comprises first and second passages extending longitudinally therethrough and separated by a dividing element (as this language is optional).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999), Bruce et al (“Bruce”) (US 2014/0290156) and Clarahan (US 2016/0168902).
Re claim 10, McCready as modified the frame assembly of claim 8, but fails to disclose wherein the second spacer element is fitted to at least one of the first and intermediate glass panels using double-side tape.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready wherein the second spacer element is fitted to at least one of the first and intermediate glass panels using double-side tape as disclosed by Clarahan in order to increase bond strength between the spacer element and glass panel ([0137]).

Claim(s) 11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999) and WO2016/068307.
Re claim 11, McCready as modified the frame assembly of claim 1, but fails to disclose further comprising: a first inner frame section fitted to an outer surface of the first glass panel, wherein the outer surface of the first glass panel is opposite the inner surface of the first glass panel; and a second, separate inner frame section fitted to an outer surface of the second glass panel, wherein the outer surface of the second glass panel is opposite the inner surface of the second glass panel.
However, WO2016/068307 discloses further comprising: a first inner frame section (182, 50) fitted to an outer surface (left surface of 122) of the first glass panel (122), wherein the outer surface (left surface of 122) of the first glass panel (122) is opposite (Fig. 2) the inner surface (right surface of 124) of the first glass panel (124); and a second (182, 52), separate (Fig. 2) inner frame section (182, 52) fitted to an outer 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready further comprising: a first inner frame section fitted to an outer surface of the first glass panel, wherein the outer surface of the first glass panel is opposite the inner surface of the first glass panel; and a second, separate inner frame section fitted to an outer surface of the second glass panel, wherein the outer surface of the second glass panel is opposite the inner surface of the second glass panel as disclosed by WO2016/068307 in order to increase aesthetic appeal, moldings are very well known and common in the art (as are frame sections), and to provide a seal.
Re claim 13, McCready as modified the frame assembly of claim 11, WO2016/068307 discloses further comprising: an outer frame section (110, 20) for receiving the panels (122, 124) with the first and second inner frame sections (50, 52, 182) fitted thereto (Fig. 2), the outer frame section (110, 20) comprising a first projection (114, proximate 50A and proximate 52A), wherein the first inner frame section (50, 182) defines a space (at 50A) adapted to receive the first projection (on 110 at 50A) of the outer frame section (110, 20), whereby the space (at 50A) of the first inner frame section (50, 182) cooperates with the received first projection (at 50A on 110) to restrict movement of the first inner frame section (50, 182) relative to the outer frame section (110, 20).

Re claim 14, McCready as modified the frame assembly of claim 13, but fails to disclose wherein a cross-sectional shape of the first inner frame section is substantially S-shaped or Z-shaped.
However, it would have been obvious as a matter of choice to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready wherein a cross-sectional shape of the first inner frame section is substantially S-shaped or Z-shaped in shape in order to provide space for additional cushioning material.  In general, it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.
Re claim 15, McCready as modified the frame assembly of claim 13, WO2016/068307 discloses wherein the space (at 50A) of the first inner frame section 
Re claim 16, McCready as modified the frame assembly of claim 13, WO2016/068307 discloses wherein the outer frame section (110, 20) has a mouth portion (between 116 and the right side of 20) into which the panels (122, 124) with the first and second inner frame sections (50, 52, 182) fitted thereto is adapted to be received (Fig. 2), and wherein the panels (122, 124) with the first and second inner frame sections (50, 52, 182) fitted thereto are wider than the mouth portion between 116 and the right side of 20, as the width between 118 and the right side of 20 and 18 is greater than the width between 122 and 124).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCready (GB2531757) in view of Smith et al (“Smith”) (US 6,108,999), WO2016/068307 and Clarahan (US 2016/0168902).
Re claim 12, McCready as modified the frame assembly of claim 8, but fails to disclose wherein the first and second inner frame sections are fitted to the first and second glass panels respectively, using double-side tape.
However, Clarahan discloses wherein the first and second inner frame sections (WO2016/068307: 50, 52, 182) are fitted to fitted to the first and intermediate glass panels (24, 26) using double-side tape (50, [0137], suggesting that it is known to connect these features using such tape).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the frame assembly of McCready .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635